Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Application, Amendments, and/or Claims
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/09/2021 has been entered.
In view of the sequence search results, the species election requirement set forth in the office action mailed on 12/03/2020 has been withdrawn and all pending claims are examined in its full scope. Claims 227-242 are pending and under consideration. 

Withdrawn Objections and/or Rejections
All rejections set forth in the office action mailed on 07/09/2021, except the Nonstatutory Obviousness-Type Double Patenting rejection, are withdrawn in view of amended claims.

Claim Rejections[Symbol font/0xBE] Nonstatutory Obviousness-Type Double Patenting
(i). Basis for nonstatutory double patenting:

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/ guidance/eTD-info-I.jsp.
(ii). Claims 227-242 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-21 of US Patent No. 10.577,426 B2. Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons. 

Claims 1-21 of US Patent No.10.577,426 B2 are drawn to an isolated nucleic acid molecule encoding a VH comprising the amino acid sequence of SEQ ID NO: 206 and/or a VL comprising the amino acid sequence of SEQ ID NO: 208. On the other hand, claims 227-242 are drawn to isolated nucleic acid molecule encoding a VH and/or a VL of an antibody that specifically binds to human GITR and comprises a VH CDR1 of SEQ ID NO: 7, a VH CDR2 of SEQ ID NO: 8, a VH CDR3 of SEQ ID NO: 9, a VL CDR1 of SEQ ID NO: 10, a VL CDR2 of SEQ ID NOI: 11, and a VL CDR3 of SEQ ID NO: 3. Claims 227-242 of the present application are broader than claims 1-21 of US Patent No. 10.577,426 B2. Thus, claims 1-21 of US Patent No. 10.577,426 B2 are related to the instant claims as species to genus. A species renders its genus obvious and thus anticipates the genus. 

Conclusion
No claims are allowed.

Advisory Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ruixiang Li whose telephone number is (571) 272-0875. The examiner can normally be reached on Monday through Friday from 8:30 am to 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on (571) 272-0857. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at the toll-free phone number 866-217-9197.
/RUIXIANG LI/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        November 18, 2021